PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/722,963
Filing Date: 20 Dec 2019
Appellant(s): Ding et al.



__________________
Natalie S. Richer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on October 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated May 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

(A) Argument (Prosecution History)
           Appellants submit that on the after-final response filed January 12, 2021 (a power line connection was amended to wireless power line connection), the Examiner argued during the January 14, 2021 interview that a “line” necessarily meant a wire, and that a power line connection could therefore not be “wireless.” While Appellant disagreed with this assertion, Appellant amended the claims at the Examiner’s suggestion to recite a “wireless power connection.” To Appellant’s surprise, the Examiner rejected this suggested terminology as being unsupported.
          Appellant further amended claim 1 to recite: “wherein the power source device is coupled via wireless power connection to the mobile device, the wireless power connection established by contacts on the power source device in contact with contacts on the mobile device.” (See 5/12/21 Amendment). The Examiner’s response, as best understood, seems to argue that electrical contacts establish an electrical connection, 
          
(A) Response
          Examiner submits that, as discussed in the January 14, 2021 interview, a “power line” should mean a wire or a cable, and that a power line connection could therefore not be “wireless.” The Examiner’s suggestion to recite a “wireless power connection.” instead of a “wireless power line connection” at the time of the after-final response was to avoid any 112(a) enablement issues, since one skilled in the art would know that a connection could either be a wireless connection or a wired/power line connection. 
           However, on the 5/12/21 Amendment, after further consideration, the office action presented a 112(a) written description (new matter), since the suggested terminology was being unsupported by Applicants disclosure.     
            Appellants Paragraph 0002 recites of “When transferring signals between two electronic devices, it is preferable to minimize a number of contacts between the devices. For example, reducing a number of pins on charging/data cables for mobile devices, as well as a number of contacts in the mobile devices, helps to provide more room for other technology in the mobile device.”
            One skilled in the art would know that that electrical contacts establish an electrical connection, and an electrical connection requires a wire or a cable that allows electricity to flow through it. Nowhere in the specification refers on contacts used to form  number of contacts being a number of pins used for performing a connection for charging/data cables (power line communication) for mobile devices, where the disclosure only has support of a power line design. Therefore, there is no disclosure of a “wireless power connection” established by contacts on the power source device in contact with contacts on the mobile device.

 (B) Argument (Evidence of Support)
           Appellants submit that the specification provides at paragraph [0024]: “The earbuds 230 may be wireless in that they do not require a wired connection to a music player, phone, or other device to be powered.” Even further, the specification provides at paragraph [0025]: “When the earbuds 230 are placed inside the case 210 in a given orientation, contacts (not shown) on the earbuds 230 may come into contact with contacts on the case 210 to establish an electrical connection, including a power line connection and a ground line connection. In some examples, each earbud may operate independently, and thus power and ground line connections are established with a first earbud, while separate power and ground line connections are established with a second earbud. Accordingly, the case 210 may supply power to the earbuds 230, as well as supplying data to the earbuds 230 over the power line. The earbuds 230 may also provide data over the power line to the case 210”. Appellant respectfully submits that it is clear from at least these portions of the disclosure that the “wireless power connection 

(B) Response
           Examiner submits that paragraph [0024] only mentions that earbuds 230 may be wireless but without disclosing any structure or any method on how the wireless earbud can operate. Paragraph 0025 recites of earbuds that perform power line communication (PLC) through a power line, where power and data can provided to the case by the power line. Paragraph 0025 further recites when the earbuds 230 are placed inside the case 210 in a given orientation, contacts on the earbuds 230 may come into contact with contacts on the case 210 to establish an electrical connection, including a power line connection and a ground line connection. Power line connection and a ground line connection cannot be wireless connections. 
         According to Collins Dictionary, a power line is defined as “a set of conductors used to transmit and distribute electrical energy.” According to WordNet 3.0, Farlex clipart collection a power line is defined as a “cable used to distribute electricity”. See the attached “The Free Dictionary” in “Appendix A.”
         By definition, a ground line is an electrical wire used to reduce the risk of electric shock. Only a wire or a cable could be used to excess electricity to reach the earth (ground)”. See Page 493, Column 2, “grounding connection” of the attached “The IEEE 100 Dictionary” in “Appendix C.”.
          According to the MPEP (MPEP 2111.01), “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)”. “Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999)”.
           Examiner submits that no explicit definition has been provided by the Appellants for the terms “power line” and “line”. Therefore, one skilled in the art would have given the ordinary, dictionary and customary meaning of a “power line” and “line” as a power cable/wire and cable/wire (as defined above), respectively. One skilled in the art would also know that a ground line connection on a wireless medium could not exist, since a circuit or a power line/cable/wire would need to be grounded by the use of a ground line/cable/wire to eliminate shock hazard and protect the circuit or line from power surges and in the event of a short circuit.
            Claim 2 recites “wherein switching to the second mode comprises shorting impedance in the wireless power connection.” Claim 3 also recites “wherein switching to the second mode further comprises shorting impedances in a wireless ground connection.” Applicants disclosure recites of impedances being inserted into power and ground lines in Paragraph 0004 and lacks any disclosure of shorting impedances in a wireless power connection and wireless ground connection. By definition, an impedance is a measure of the opposition to electrical flow in a circuit that includes both resistance (R) and reactance (capacitance (C) and/or inductance (L)). Therefore, one skilled in the art would know that impedances could not be shorted in a wireless medium.


(C) Argument (The applied references fail to provide for “in the first mode the power source device transmits data to or receives data from the mobile device over the wireless power connection”)

           Appellants submit that while the power line and communication line of Widmer may both be “over the air” as stated by Examiner Fotakis during the April 22, 2021 interview, they are established by separate wireless links. The rejections have not identified, nor has Appellant found, any teaching or suggestion in Widmer that data may be transmitted over the wireless power link.
           Appellants further submit that the Final Office Action states, in the “Response to Arguments” section: “Examiner submits that by definition power-line communication carries data on a conductor that is also used simultaneously for AC electric power transmission or electric power distribution to consumers.” It is unclear where the Examiner obtained this definition, as no support is provided whatsoever. Appellant is not aware of any authority that attributes such a definition to “power-line communication.” Moreover, it is unclear how such a definition would even apply.


(C) Response
            Examiner submits that in power-line communication (PLC), data is carried on a conductor that is also used simultaneously for electric power transmission (as also shown in Applicants Fig.1). A dictionary definition of power-line communication (PLC) has been provided by an article by Cypress Semiconductor in EE Times published in 2011, where “Power Line Communication (PLC) is a communication technology that enables sending data over existing power cables. This means that, with just power cables running to an electronic device (for example) one can both power it up and at the same time control/retrieve data from it in a half-duplex manner.” See Paragraph 1 of the attached “The EE Times” in the “Appendix B.”
            Furthermore, one skilled in the art would not understand how data may be transmitted over a wireless power link. Data can be transmitted wirelessly over the air and power may transferred wirelessly over the air, where “air” is the wireless medium. 
            For the purpose of art rejection, Examiner interpreted the “wireless power connection” as a “wireless connection”.  Lim teaches of power line communications, where data and power are transferred through a USB cable. Lee and Widmer teach that data and power can be transferred through a wireless connection. Therefore, the combination of Lim, Lee and Widmer teach all the limitations of claim 1.



(D) Argument (The applied references fail to provide for a “wireless power connection established by contacts on the power source device in contact with contacts on the mobile device)
        Appellants submit that none of the applied references provide for a “power connection established by contacts on the power source device in contact with contacts on the mobile device” wherein data is transferred over such a wireless power line connection. The Office Action puts forth Lim as allegedly teaching this feature, pointing to element 130 of Fig. 3. A quick look at Fig. 3 of Lim reveals that element 130 is very clearly labeled “USB CABLE.” A USB cable is not a wireless power connection, nor is it established by contacts on the power source device in contact with contacts on the mobile device. A USB cable is not even comparable to the wireless power connection established by contacts as recited in claim 1.

(D) Response
          As discussed above, Applicants disclosure does not support of the claim limitation “the wireless power connection established by contacts on the power source device in contact with contacts on the mobile device” and constitutes new matter.
          For the purpose of art rejection, Examiner interpreted the “wireless power connection” as a “wireless connection”.  
         Examiner submits that Lim teaches of element 130 labeled as “USB CABLE” for power line communications, where data and power are transferred between the power source device and the mobile device through the USB cable. Lee teaches of transmitting data from a USB cable as shown in Fig.1. Lee further teaches of a “wireless USB” for Widmer teaches of wired and wireless charging connections, where a wireless charging system is capable of transferring power in free space (e.g., via a wireless field) may overcome some of the deficiencies of wired charging solutions (Abstract and Paragraph 0003). Widmer further teaches of power that can be transferred wirelessly as well as the data can be sent wirelessly (Paragraph 0050). Therefore, the combination of Lim, Lee and Widmer teach all the limitations of claim 1.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633                                                                                                                                                                                                        

Conferees:

/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633                                                                                                                                                                                                        

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


















Appendix A


    PNG
    media_image2.png
    1012
    759
    media_image2.png
    Greyscale

Appendix B

    PNG
    media_image3.png
    977
    746
    media_image3.png
    Greyscale


Appendix C

    PNG
    media_image4.png
    839
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    856
    636
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    813
    568
    media_image6.png
    Greyscale